Case 4:17-cv-00492-JED-CDL Document 141 Filed in USDC ND/OK on 11/16/20 Page 1 of 4




                         IN THE NORTHERN DISTRICT OF OKLAHOMA
                                UNITED STATES OF AMERICA

                                      )
    PHILIP SANDERS, an Individual and
    Husband and Next of Kin of BRENDA )
    JEAN SANDERS, Deceased,           )
                                      )
                                      )
           Plaintiff,                 )                  Case No. 4:17-cv-492-JED-CDL
                                      )
    v.                                )
                                      )
    TURN KEY HEALTH CLINICS, a        )
    limited liability company.        )
                                      )
           Defendant.                 )



               PLAINTIFF’S APPLICATION FOR ADDITIONAL DEPOSTIONS

          COMES NOW Plaintiff Philip Sanders (hereinafter “Plaintiff”) respectfully requests the

   Court allow Plaintiff additional depositions exceeding the ten deposition limit in Federal Rule of

   Civil Procedure 30.

                                SUMMARY OF RELEVANT FACTS

          1.      In the Joint Status Report of December 6, 2017, Plaintiff had stated he would likely

   need at least 15 fact witnesses for this case. See Exhibit 1.

          2.      As of November 16, 2020, Plaintiff has deposed ten individuals.

          3.      Out of these ten individuals, Plaintiff has deposed five employees of Turn Key who

   did or should have treated Brenda Sanders: Cheryl Green, Kerri Ferris, Lela Goatley, Nicholas

   Groom, and Tamara Davis.

          4.      Out of these ten individuals, Plaintiff deposed Classica Godwin, a cell mate of

   Brenda Sanders before she passed.

          5.      Out of these ten individuals, Plaintiff deposed five employees of Creek County


                                                     1
Case 4:17-cv-00492-JED-CDL Document 141 Filed in USDC ND/OK on 11/16/20 Page 2 of 4




   Sheriff’s Office who were there at the time Brenda Sanders was or were in director positions: Cody

   Smith, Lindsey Foster, Bailey Smalley, Kelly Birch, and John Davis.

          6.       Ms. Thompson and Turn Key has obstructed much discovery that Plaintiff has

   attempted to complete, from depositions to written discovery, and continues to do so. This has

   made it exceedingly difficult for Plaintiff to get the information needed.

          7.       Further, Brenda Sanders’ medical records at Turn Key do not even exceed 20 pages,

   leaving Plaintiff in a discovery pursuit to discover what happened.

          8.       Ms. Thompson, attorney for Turn Key and Jessica Mobley, has filed a motion to

   quash Jessica Mobley’s deposition on behalf of Jessica Mobley, also stating that this would result

   in more than ten depositions. In this, she has voiced her opinion that she will not stipulate to any

   more depositions.

                                 ARGUMENTS AND AUTHORITIES

          Rule 30, in relevant portions, provides:

          (2) With Leave. A party must obtain leave of court, and the court must grant leave
          to the extent consistent with Rule 26(b)(1) and (2):
          (A) if the parties have not stipulated to the deposition and:
          (i) the deposition would result in more than 10 depositions being taken under this
          rule or Rule 31 by the plaintiffs, or by the defendants, or by the third-party
          defendants;

   Fed. R. Civ. P. 30(a)(2).

          Ms. Thompson, attorney for Turn Key, will not stipulate to any more depositions.

   Therefore, Plaintiff is forced to bring this matter before the Court. Plaintiff still has at least three

   more depositions he would like to take, excluding experts, including:

               •   Dr. William Cooper: Chief Medical Officer of Turn Key and “always on call” doctor
                   for Turn Key employees when they have questions. See Exhibits 2 and 3.
               •   Rhett Burnett: Client Liaison and Risk Mangement Coordinator of Turn Key
               •   Corporate Representative of Turn Key




                                                      2
Case 4:17-cv-00492-JED-CDL Document 141 Filed in USDC ND/OK on 11/16/20 Page 3 of 4




   In Ms. Thompson’s Motion to Quash Jessica Mobley’s depositions, Ms. Thompson voiced this

   objection to any more depositions. However, she failed to state how this would prejudice Turn

   Key or anything else.

          Ms. Thompson has filed a motion to quash depositions of the Corporate Representative of

   Turn Key and of Rhett Burnett, and these motions are pending before the Court.

          Because of Ms. Thompson’s objections and failure to stipulate, Plaintiff comes before the

   Court requesting leave to depose at least three more individuals excluding experts. Plaintiff

   believes all of these individuals have relevant information to this case. Further, as stated before,

   Ms. Thompson and Turn Key has continued to obstruct the discovery process, making it

   exceedingly difficult for Plaintiff to discover the facts necessary for his case.

                                                 CONCLUSION

          WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff leave to take

   at least three more depositions excluding experts.

          Dated this 16th day of November, 2020.

                                                  Respectfully submitted,

                                                  RICHARDSON RICHARDSON BOUDREAUX



                                                  /s/ Colton L. Richardson
                                                  Charles L. Richardson, OBA #13388
                                                  Colton L. Richardson, OBA #33767
                                                  7447 South Lewis Avenue
                                                  Tulsa, Oklahoma 74136-6808
                                                  (918) 492-7674 Telephone
                                                  (918) 493-1925 Facsimile
                                                  Attorneys for Plaintiff




                                                     3
Case 4:17-cv-00492-JED-CDL Document 141 Filed in USDC ND/OK on 11/16/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 16th day of November, 2020, I electronically submitted the
   attached document to the Clerk of Court using the ECF System for filing:

   Paulina Thompson
   Johnson Hanan & Vosler
   9801 N Broadway Ext
   Oklahoma City, OK 73114
   Attorney for Defendant Turn Key


                                                       /s/ Colton L. Richardson
                                                       For the Firm




                                                   4
